Citation Nr: 0102926	
Decision Date: 01/31/01    Archive Date: 02/02/01	

DOCKET NO.  99-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral visual 
field loss, currently evaluated as 30 percent disabling.

2.  Entitlement to special monthly compensation based on loss 
of use of one or both eyes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1951 to November 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

An August 1999 statement by the veteran indicates his desire 
to claim entitlement to special monthly compensation on the 
basis of being housebound.  The transcript of a personal 
hearing, held before a member of the Board in November 2000, 
reflects that the veteran desired to claim entitlement to 
special monthly compensation housebound benefits on the basis 
of a single disability rated as 100 percent disabling, and 
another disability separately ratable as 60 percent.  The 
claim of entitlement to special monthly compensation under 
the criteria for housebound benefits is referred to the RO 
for its consideration.  

The issue of entitlement to an increased rating for bilateral 
visual field loss is the subject of the REMAND portion of 
this decision.  


FINDING OF FACT

The transcript of a November 2000 personal hearing reflects 
that the veteran no longer desires to appeal the issue of 
entitlement to special monthly compensation based on loss of 
use of one or both eyes.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran with respect to the issue of special monthly 
compensation based on loss of use of one or both eyes have 
been met.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 1991); 38 
C.F.R. §§ 20.202, 20.204(b)(c) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal of a 
substantive appeal may be made by the appellant or by his 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the expressed written consent of the appellant.  38 
C.F.R. § 20.204(c).  The requirement that a notice of 
disagreement be in writing is met by testimony at a personal 
hearing which is later transcribed.  See Tomlin v. Brown, 5 
Vet. App. 335 (1993).  During a November 2000 personal 
hearing, that has been subsequently transcribed, the veteran 
indicated that he no longer desired to pursue an appeal with 
respect to entitlement to special monthly compensation based 
on loss of use of one or both eyes.  Since the personal 
hearing has been transcribed, this constitutes a writing 
indicating the veteran's desire to withdraw his substantive 
appeal with respect to this issue.  Id.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to the issue of entitlement to special monthly 
compensation based on loss of use of one or both eyes.  This 
issue is dismissed without prejudice.  


ORDER

The appeal with respect to entitlement to special monthly 
compensation based on loss of use of one or both eyes is 
dismissed.  


REMAND

During the veteran's November 2000 personal hearing he 
testified that he had been afforded a VA fee-basis 
examination in either late spring or early summer of 1999, 
that included examination with respect to visual field loss.  
He also indicated that he had been prescribed new glasses at 
the VA in 2000, but a visual field examination was not 
accomplished at that time.  A report relating to the late 
spring or early summer 1999 VA fee-basis examination is not 
of record.  The transcript of an August 1999 personal 
hearing, at page 5, reflects that the veteran indicated that 
his visual fields may be worse than they were when he was 
examined in October 1998.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
his representative and request that they 
provide the name and address of the 
health care provider affording the 
veteran the VA fee-basis eye examination, 
including visual field examination, 
during 1999.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain the report of 
this examination based on information 
supplied by the veteran or based upon any 
VA records indicating that such 
examination was requested and 
accomplished.  

2.  The RO should contact the VA Medical 
Center in Atlanta, Georgia, and request 
copies of all records relating to any 
treatment of the veteran from December 
1999 until the present.  

3.  If the RO is unable to obtain a copy 
of the VA eye examination, including 
visual field loss examination reportedly 
accomplished in 1999, or if that 
examination report is obtained and is 
determined to be inadequate, the veteran 
should be afforded a VA eye examination 
by a board-certified specialist, to 
determine the nature and extent of his 
bilateral visual field loss.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The veteran should be afforded a 
visual field examination using the 
Goldmann Perimeter Chart.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
was accomplished.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

4.  The RO should ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) have been 
complied with, and then readjudicate the 
issue on appeal.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both he and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


